UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- Exact name of registrant as specified in charter: Putnam New Jersey Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam New Jersey Tax Exempt Income Fund The fund's portfolio 8/31/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (100.0%)(a) Rating(RAT) Principal amount Value New Jersey (88.2%) Atlantic Cnty., COP (Pub. Fac. Lease Agreement), FGIC 7.4s, 3/1/10 Aaa $2,000,000 $2,170,920 7.4s, 3/1/09 Aaa 1,000,000 1,053,710 Bayonne, G.O. Bonds (School Bldg.), FSA, 5s, 7/15/25 (SEG) Aaa 2,009,000 2,073,429 Casino Reinvestment Dev. Auth. Rev. Bonds, Ser. A, MBIA, 5 1/4s, 6/1/21 Aaa 5,405,000 5,714,112 Essex Cnty., Impt. Auth. Rev. Bonds, Ser. 06, AMBAC, 5 1/4s, 12/15/20 Aaa 1,000,000 1,086,820 Freehold Twp., Board of Ed. G.O. Bonds, MBIA, 5s, 2/15/15 Aaa 200,000 213,958 Freehold, Regl. High School Dist. G.O. Bonds, FGIC, 5s, 3/1/19 Aaa 1,500,000 1,607,055 Hillsborough Twp., School Dist. G.O. Bonds, FSA, 5 3/8s, 10/1/21 Aaa 1,720,000 1,900,204 Jersey City, Swr. Auth. Rev. Bonds, AMBAC, 6 1/4s, 1/1/14 Aaa 1,700,000 1,877,446 Lafayette Yard, Cmnty. Dev. Rev. Bonds (Hotel/Conference Ctr.), MBIA, 6 1/8s, 4/1/16 (Prerefunded) Aaa 890,000 951,472 Middlesex Cnty., Impt. Auth. Lease Rev. Bonds (Perth Amboy Muni. Complex), FGIC, 5s, 3/15/31 Aaa 2,750,000 2,800,435 (North Brunswick Twp.), Ser. A, FGIC, 5s, 10/1/20 Aaa 1,000,000 1,032,020 Middlesex Cnty., Util. Auth. Swr. Rev. Bonds, Ser. A, MBIA, 6 1/4s, 8/15/10 Aaa 1,900,000 1,967,412 Millburn Twp., Board of Ed. G.O. Bonds, 5.35s, 7/15/17 Aa1 1,150,000 1,275,431 Monroe Twp., Muni. Util. Auth. Middlesex Cnty., Rev. Bonds, FGIC 5 1/8s, 2/1/17 Aaa 505,000 522,574 5 1/8s, 2/1/17 (Prerefunded) Aaa 495,000 517,844 New Brunswick Pkg. Auth. Rev. Bonds, Ser. A, MBIA, 5s, 9/1/24 Aaa 1,225,000 1,259,802 Newark, Hsg. Auth. Rev. Bonds (Port Auth. Newark Marine Term.), MBIA, 5 1/4s, 1/1/22 (Prerefunded) Aaa 2,260,000 2,438,563 NJ Econ. Dev. Auth. Rev. Bonds (Cedar Crest Village, Inc.), Ser. A, U.S. Govt. Coll., 7 1/4s, 11/15/31 (Prerefunded) AAA/P 1,000,000 1,138,140 (Newark Arpt. Marriot Hotel), 7s, 10/1/14 Ba1 1,300,000 1,315,665 (First Mtge. Presbyterian Home), Ser. A, 6 3/8s, 11/1/31 BB/P 1,500,000 1,546,560 (Burlington Coat Factory), 6 1/8s, 9/1/10 Aa3 1,010,000 1,018,272 (Franciscan Oaks), 5 3/4s, 10/1/23 BB/P 1,755,000 1,760,721 (Cigarette Tax), 5 1/2s, 6/15/24 Baa2 1,200,000 1,224,096 (NJ Performing Arts Ctr.), Ser. C, AMBAC, 5 1/2s, 6/15/13 Aaa 1,500,000 1,516,725 (Seabrook Village), 5 1/4s, 11/15/26 BB-/P 200,000 189,338 (School Fac. Construction), Ser. P, 5s, 9/1/30 AA- 2,040,000 2,073,558 (Motor Vehicle), Ser. A, MBIA, 5s, 7/1/27 Aaa 3,000,000 3,090,630 (School Fac. Construction), Ser. G, AMBAC, 5s, 9/1/26 (Prerefunded) AAA 5,000,000 5,324,200 (School Fac. Construction), Ser. L, FSA, 5s, 3/1/24 Aaa 400,000 413,880 (School Fac. Construction), Ser. L, FSA, 5s, 3/1/23 Aaa 2,545,000 2,639,878 NJ Econ. Dev. Auth. Solid Waste Rev. Bonds (Disp. Waste Mgt.), 5.3s, 6/1/15 BBB 1,500,000 1,527,930 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (Gen. Hosp. Ctr.-Passaic Inc.), FSA, U.S. Govt. Coll., 6 3/4s, 7/1/19 (Prerefunded) Aaa 5,000,000 5,947,550 (Atlantic City Med.), 6 1/4s, 7/1/17 A+ 560,000 598,511 (Atlantic City Med.), 6 1/4s, 7/1/17 (Prerefunded) A+ 440,000 488,290 (United Methodist Homes), Ser. A, 5 3/4s, 7/1/29 BB+ 1,750,000 1,739,080 (Atlantic City Med.), 5 3/4s, 7/1/25 A+ 695,000 723,370 (Atlantic City Med.), 5 3/4s, 7/1/25 (Prerefunded) A+ 555,000 603,773 (Hunterdon Med. Ctr.), Ser. A, 5 1/4s, 7/1/25 A- 700,000 718,844 (Englewood Hosp.), MBIA, FHA Insd., 5 1/4s, 8/1/16 Aaa 1,655,000 1,751,553 (Englewood Hosp.), MBIA, FHA Insd., 5 1/4s, 2/1/16 Aaa 1,615,000 1,705,521 (Hlth. Care Fac. Good Shepherd), 5.1s, 7/1/21 AA 1,010,000 1,014,101 (Englewood Hosp.), MBIA, FHA Insd., 5s, 8/1/31 Aaa 1,250,000 1,272,775 (Hunterdon Med. Ctr.), Ser. B, 5s, 7/1/26 A- 510,000 505,058 (South Jersey Hosp.), 5s, 7/1/25 A3 2,430,000 2,349,130 (Atlanticare Regl. Med. Ctr.), 5s, 7/1/23 A+ 1,500,000 1,512,645 (Hunterdon Med. Ctr.), Ser. B, 5s, 7/1/19 A- 595,000 607,299 (Children's Specialized Hosp.), Ser. A, 5s, 7/1/18 Baa3 1,000,000 988,420 NJ State G.O. Bonds, FGIC, 6s, 2/15/11 Aaa 4,065,000 4,370,119 NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 Aaa 2,400,000 1,057,536 NJ State Bldg. Auth. Rev. Bonds, Ser. A 5 1/8s, 6/15/19 (Prerefunded) AA- 2,055,000 2,133,707 5 1/8s, 6/15/18 (Prerefunded) AA- 1,455,000 1,510,727 NJ State Edl. Fac. Auth. Rev. Bonds (Georgian Court College), Ser. C, U.S. Govt. Coll., 6 1/2s, 7/1/33 (Prerefunded) AAA 1,250,000 1,419,125 (Fairleigh Dickinson), Ser. C, 6s, 7/1/20 BBB-/F 1,000,000 1,030,320 (Fairleigh Dickinson), Ser. C, 5 1/2s, 7/1/23 BBB-/F 1,000,000 998,870 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/27 Baa1 1,000,000 1,014,490 (Rowan U.), Ser. B, FGIC, 5s, 7/1/31 (Prerefunded) Aaa 1,600,000 1,689,088 (Ramapo College of NJ), Ser. E, FGIC, 5s, 7/1/28 (Prerefunded) Aaa 3,590,000 3,839,900 (Richard Stockton College), Ser. F, MBIA, 5s, 7/1/27 Aaa 1,980,000 2,038,232 (Richard Stockton College), Ser. F, MBIA, 5s, 7/1/26 Aaa 1,980,000 2,042,562 (William Patterson U.), Ser. A, FGIC, 5s, 7/1/22 Aaa 1,110,000 1,148,151 (Rowan U.), Ser. C, MBIA, 5s, 7/1/21 (Prerefunded) Aaa 1,565,000 1,673,940 (Higher Ed. Cap. Impt. Fund), Ser. A, FSA, 5s, 9/1/17 Aaa 4,315,000 4,556,942 NJ State Edl. Fac. Auth. VRDN (Princeton U.), Ser. B, 3.91s, 7/1/21 VMIG1 4,800,000 4,800,000 NJ State Hsg. & Mtge. Fin. Agcy. Rev. Bonds Ser. E1, FSA, 5.7s, 5/1/20 Aaa 450,000 461,331 (Home Buyer), Ser. AA, MBIA, 5.3s, 4/1/26 AAA 630,000 630,435 NJ State Hwy. Auth. Rev. Bonds (Garden State Pkwy.) 6.2s, 1/1/10 (Prerefunded) AAA 1,500,000 1,551,210 5 5/8s, 1/1/30 (Prerefunded) AAA 3,000,000 3,157,500 NJ State Tpk. Auth. Rev. Bonds Ser. C, MBIA, 6 1/2s, 1/1/16 (Prerefunded) Aaa 4,000,000 4,569,240 Ser. A, FSA, 5s, 1/1/20 AAA 6,000,000 6,217,080 NJ Waste Wtr. Treatment Rev. Bonds (Waste Wtr. Treatment Trust), Ser. B, 7s, 5/15/09 Aa2 2,955,000 3,109,517 Northern Burlington Cnty., Regl. School Dist. G.O. Bonds, FGIC, 5 1/4s, 4/1/17 Aaa 1,130,000 1,237,621 Ocean City, Util. Auth. Waste Wtr. Rev. Bonds, MBIA, 5 1/4s, 1/1/22 Aaa 2,000,000 2,179,080 Rutgers State U. COP, AMBAC, 5s, 1/1/24 Aaa 1,800,000 1,846,944 Rutgers State U. Rev. Bonds Ser. A, 6.4s, 5/1/13 AA 4,500,000 4,834,395 Ser. E, FGIC, 5s, 5/1/25 Aaa 1,330,000 1,368,570 Salem Cnty., Poll. Control Fin. Auth. Rev. Bonds, Ser. A, 5 3/4s, 4/1/31 Baa1 1,250,000 1,289,025 South Jersey Port. Corp. Rev. Bonds, 5.2s, 1/1/23 A 1,250,000 1,264,963 Stony Brook, Regl. Swr. Rev. Bonds, Ser. B, 5.45s, 12/1/12 Aa2 1,000,000 1,042,370 Tobacco Settlement Fin. Corp. Rev. Bonds 6 3/8s, 6/1/32 (Prerefunded) AAA 1,500,000 1,682,595 6s, 6/1/37 (Prerefunded) AAA 4,500,000 4,937,625 Ser. 1A, 5s, 6/1/29 BBB 2,200,000 1,987,326 Ser. 1A, 4 1/2s, 6/1/23 BBB 4,125,000 3,916,688 4 3/8s, 6/1/19 (Prerefunded) AAA 490,000 492,470 Trenton, Pkg. Auth. Rev. Bonds, FGIC, 5 1/2s, 4/1/30 (Prerefunded) Aaa 2,500,000 2,611,875 U. of Medicine & Dentistry Rev. Bonds, Ser. E, MBIA, 6 1/2s, 12/1/12 (Prerefunded) Aaa 6,000,000 6,459,900 New York (3.3%) Port Auth. NY & NJ Rev. Bonds, Ser. 93rd, 6 1/8s, 6/1/94 AA- 5,000,000 5,699,800 Port. Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt. - 5th Installment), 6 3/4s, 10/1/19 BB+/P 600,000 606,474 Pennsylvania (4.7%) Delaware River Joint Toll Bridge Comm. Rev. Bonds 5 1/4s, 7/1/14 (Prerefunded) A2 710,000 762,128 5 1/4s, 7/1/14 A2 540,000 573,280 Delaware River Port Auth. Rev. Bonds (Port Dist.), Ser. B, FSA, 5 5/8s, 1/1/26 Aaa 7,500,000 7,780,725 Puerto Rico (3.0%) Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. X, 5 1/2s, 7/1/13 A- 555,000 588,572 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, 5 1/4s, 7/1/29 Baa3 1,250,000 1,276,475 PR Hsg. Fin. Corp. Rev. Bonds, Ser. B, GNMA Coll, FNMA Coll, FHLMC Coll., 4.45s, 6/1/27 Aaa 700,000 699,986 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,060,820 PR Muni. Fin. Agcy. G.O. Bonds, Ser. A 5 1/4s, 8/1/24 Baa3 1,250,000 1,291,563 5s, 8/1/10 Baa3 750,000 770,768 Virgin Islands (0.8%) VI Pub. Fin. Auth. Rev. Bonds, FGIC, 5s, 10/1/24 Aaa 1,500,000 TOTAL INVESTMENTS Total investments (cost $185,812,263) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 30 $3,271,406 Dec-07 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $2,000,000 (E) 2/28/18 3.846% USD-SIFMA Municipal Swap Index $(7,123) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International $1,150,000 (F) 2/28/08 - Municipal Market $215 Data AAA municipal 10 Year rate Lehman Brothers Special Financing, Inc. 1,150,000 2/29/08 - 4.27% minus 133 Lehman Brothers Municipal Swap Index Merrill Lynch Capital Services 1,500,000 (F) 11/30/07 3 month USD- Municipal Market (37) LIBOR-BBA Data AAA municipal 10 Year rate Total (F) Security is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $192,702,888 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at August 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2007. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $185,812,263, resulting in gross unrealized appreciation and depreciation of $7,576,057 and $775,425, respectively, or net unrealized appreciation of $6,800,632. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2007. At August 31, 2007, liquid assets totaling $3,285,639 have been designated as collateral for open swap contracts and futures contracts. The rates shown on VRDN's are the current interest rates at August 31, 2007. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): Education 17.8% State government 17.1 Transportation 16.7 Health care 14.1 Local government 10.8 The fund had the following insurance concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): MBIA 20.7% FSA 16.6 FGIC 14.3 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New Jersey Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
